Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 9 and cancellation of claims 7 and 8 in “Claims - 02/04/2021” with the “Remarks - 02/04/2021 - Applicant Arguments/Remarks Made in an Amendment” is acknowledged. 
 	This office action considers Claims 1-6, 9-12 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-6, 9-12 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the black insulating layer includes a benzofuranone based pigment and the black insulating layer has an opening ratio in the display side area of 5% to 35%” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20040178725 A1 to Karasawa) substantially discloses in Figures 1, 3-5 and in paragraph ([0108]-[0115]) the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20040178725 A1 to Karasawa) is considered pertinent to applicant's disclosure. See form PTO-892. Karasawa discloses in Figures 1, 3-5 and in paragraph ([0108]-[0115]) at least a transparent electrode (Conductive film 6), an organic EL layer (EL layer 5), and a non-transparent electrode (First low reflection layer 3) in this order and further comprising wherein the non-transparent electrode has a reflectance of 25% ±20% (Figs. 3-5 show reflectance percent of the non-transparent electrode which contains the range claimed).       
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference 
Claims (2-6, 9-12) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 17, 2021